Citation Nr: 0838842	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-31 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease to include as secondary to service-connected cancer 
of the larynx.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1961 to December 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in October 2004, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In December 2007, the Board remanded the claim for further 
development.  As the requested development has not been 
completed, further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998). 

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In December 2007, the Board remanded the claim for a VA 
medical opinion to determine whether the service-connected 
residuals of cancer of the larynx caused a permanent increase 
in severity of the gastroesophageal reflux disease beyond the 
natural progress of the disease.  

On VA examination in March 2008, the examiner reported that 
the temporary loss of voice was at least as likely as not 
caused by or the result of gastroesophageal reflux disease. 

In July 2008, the veteran submitted additional evidence in 
support of his claim without waiving the right to have the 
evidence initially considered by the RO. 



As the evidence of record is insufficient to decide the claim 
of service connection by aggravation and to ensure procedural 
due process, the claim is REMANDED for the following action:

1. Request an addendum from the VA 
examiner who conducted the March 2008 
examination, if available, or another 
VA physician, on the question of 
whether that the intermittent loss of 
voice due to gastroesophageal reflux 
disease represents a permanent increase 
in severity of the underlying residuals 
of cancer of the larynx.  

2. After the above development is 
completed, adjudicate the claim, 
considering the additional evidence, 
consisting of an opinion of a private 
physician, dated in January 2008.  If 
the benefit sought remains denied, 
provide the veteran a supplemental 
statement of the case and return the 
case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




